     Case: 3:19-cv-00043-RAM-RM Document #: 26 Filed: 10/15/20 Page 1 of 1




                          DISTRICT COURT OF THE VIRGIN ISLANDS
                           DIVISION OF ST. THOMAS AND ST. JOHN

AKEEM R. GUMBS,                                )
                                               )
                     Plaintiff,                )
                                               )
                     v.                        )      Case No. 3:19-cv-0043
                                               )
EVERARD E. POTTER,                             )
                                               )
                     Defendant.                )
                                               )

                                           ORDER
        BEFORE THE COURT are the motions of Akeem R. Gumbs (“Gumbs”) for extension of

time for filing the fee in this matter, filed on August 3, 2020 (ECF No. 18), and August 11,

2020 (ECF No. 21). After careful consideration and review, the Court will grant the motions.

Accordingly, it is hereby

        ORDERED that Gumbs’ motions for extension of filing fee, ECF No. 18 and ECF No. 21,

are GRANTED; it is further

        ORDERED that Gumbs shall pay the $400 filing fee on or before October 29, 2020; it

is further

        ORDERED that the Clerk of Court shall send a copy of this Order to Mr. Akeem R.

Gumbs by certified mail and file proof of same on the docket; it is further

        ORDERED that failure to comply with this Order will result in the dismissal of this

case.



Dated: October 15, 2020                            s/ Robert A. Molloy
                                                   ROBERT A. MOLLOY
                                                   District Judge
